
	
		I
		112th CONGRESS
		2d Session
		H. R. 6481
		IN THE HOUSE OF REPRESENTATIVES
		
			September 21, 2012
			Mr. Latham (for
			 himself and Mr. McIntyre) introduced
			 the following bill; which was referred to the
			 Committee on Education and the
			 Workforce, and in addition to the Committee on
			 Agriculture, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To direct the Secretary of Agriculture to issue loan
		  guarantees for purposes of financing improvements to school lunch facilities,
		  training school food service personnel, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 School Food Modernization
			 Act.
		2.DefinitionsIn this Act:
			(1)Durable
			 equipmentThe term
			 durable equipment means durable food preparation, handling,
			 cooking, and storage equipment.
			(2)Eligible
			 entityThe term eligible entity means—
				(A)a local
			 educational agency (as defined in section 9101 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7801));
				(B)a tribal
			 organization (as defined in section 4 of the Indian Self-Determination and
			 Education Assistance Act (25 U.S.C. 450b)); or
				(C)a consortium that
			 includes a local educational agency referred to in subparagraph (A), a tribal
			 organization referred to in subparagraph (B), or both.
				(3)InfrastructureThe term infrastructure means
			 a food storage facility, kitchen, food service facility, dining room, or food
			 preparation facility.
			(4)School food
			 programThe term school
			 food programs means—
				(A)the school breakfast program established
			 under section 4 of the Child Nutrition Act of 1966 (42 U.S.C. 1773); and
				(B)the school lunch
			 program established under the Richard B. Russell National School Lunch Act (42
			 U.S.C. 1751 et seq.).
				(5)SecretaryThe
			 term Secretary means the Secretary of Agriculture.
			3.Loan guarantee for
			 assistance to schools for infrastructure improvements and durable equipment
			 necessary to provide healthy meals through school food program
			(a)Authority To
			 guarantee loansThe Secretary
			 of Agriculture shall issue a loan guarantee to an eligible entity for purposes
			 of financing the construction, remodeling, or expansion of infrastructure or
			 the purchase of durable equipment that the Secretary determines will assist
			 such entity in providing healthy meals through the school food programs.
			(b)Competitive
			 basisSubject to subsection (c), the Secretary shall select
			 eligible entities to receive a loan guarantee under this section on a
			 competitive basis.
			(c)PreferencesIn issuing a loan guarantee under this
			 section, the Secretary shall give a preference to an eligible entity that the
			 Secretary determines demonstrates substantial or disproportionate (as compared
			 with another eligible entity seeking a loan guarantee under this
			 section)—
				(1)infrastructure
			 improvement need; or
				(2)durable equipment
			 need or impairment.
				(d)OversightThe Secretary shall establish procedures to
			 enable the Secretary to oversee the construction, remodeling, or expansion of
			 infrastructure or the purchase of durable equipment for which a loan guarantee
			 is issued under this section.
			(e)Guarantee
			 amountA loan guarantee issued under this section may not
			 guarantee more than 90 percent of the principal amount of the loan.
			(f)Use of Commodity
			 Credit CorporationThe
			 Secretary shall use the funds, facilities, and authorities of the Commodity
			 Credit Corporation to carry out this section.
			4.Training and technical
			 assistance for school food service personnel
			(a)In
			 generalThe Secretary shall
			 carry out a grant program under which the Secretary shall award grants, on a
			 competitive basis, to provide support to eligible third-party training
			 institutions described in subsection (b) to develop and administer training and
			 technical assistance for school foodservice personnel to meet updated nutrition
			 standards under section 4(b)(3) of the Richard B. Russell National School Lunch
			 Act (42 U.S.C. 1753(b)(3)) for the school food programs.
			(b)Criteria for
			 eligible third-Party institutionsThe Secretary shall establish specific
			 criteria that eligible third-party training institutions shall meet to receive
			 grants under this section, which shall include—
				(1)a demonstrated capacity to administer
			 effective training and technical assistance programming to school foodservice
			 personnel;
				(2)prior, successful experience in providing
			 or engaging in training and technical assistance programming or applied
			 research activities involving eligible entities, school food service
			 administrators, or directors;
				(3)prior, successful experience in developing
			 relevant educational training tools or course materials or curricula on topics
			 addressing child and school nutrition or the updated nutrition standards under
			 section 4(b)(3) of the Richard B. Russell National School Lunch Act (42 U.S.C.
			 1753(b)(3)); and
				(4)the ability to
			 deliver effective and cost-efficient training and technical assistance
			 programming to school foodservice personnel at training sites that are located
			 within a proximate geographic distance to schools, central kitchens, or other
			 worksites.
				(c)Program
			 assistanceThe Secretary
			 shall assist the institutions receiving grants under this section in
			 publicizing and disseminating training and other project materials and online
			 tools wherever possible.
			(d)Federal
			 Share
				(1)In
			 generalThe Federal share of
			 costs for training and technical assistance funded through a grant awarded
			 under this section shall not exceed 90 percent of the total cost of such
			 training and technical assistance.
				(2)MatchingAs
			 a condition of receiving a grant under this section, the eligible third-party
			 training institution shall provide matching support in the form of cash or
			 in-kind contributions.
				(e)OversightThe Secretary shall establish procedures to
			 enable the Secretary to—
				(1)oversee the
			 operation training and technical assistance funded through grants awarded under
			 this section; and
				(2)ensure that such
			 training and assistance is operated consistent with the goals and requirements
			 of this Act.
				(f)Authorization of
			 AppropriationsThere are
			 authorized to be appropriated to carry out this section, $10,000,000 for fiscal
			 year 2014, and such sums as necessary are authorized for each fiscal year
			 thereafter.
			5.Report to
			 CongressNot later than one
			 year after funds are made available to carry out this Act, and annually
			 thereafter, the Secretary shall submit to Congress a report on the Secretary’s
			 progress in implementing the provisions of this Act.
		
